DETAILED ACTION
	1.	This action is in response to the amendment filed on 7/26/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petricck (US 8018212).
Regarding claim 1: Petricck discloses an apparatus (i.e. figure 2) comprising: 
a first timer (i.e. timer circuit provides PWMBUCK signal) configured to determine a turn-off time of a first high-side switch (i.e. Q1) of a buck- boost converter (i.e. 200); and 
a second timer (i.e. timer circuit provides PWMBOOST signal) configured to determine a turn-off time of a second low-side switch (i.e. Q3) of the buck-boost converter (i.e. 200) based on a comparison (i.e. by 235) between a first signal (i.e. signal to + terminal of 235) and a second signal (i.e. signal to – terminal of 235), the first signal (i.e. signal to + terminal of 235) being proportional to an input voltage (i.e. Vin provides 219) of the buck-boost converter (i.e. 200), and the second signal (i.e. signal to – terminal of 235) being generated based on a signal (i.e. signal from 213) proportional to an output voltage (i.e. Vout to 209 and 213) of the buck-boost converter (i.e. 200).
 	Regarding claim 2: (i.e. figure 2) the first timer (i.e. timer circuit provides PWMBUCK signal) is configured to determine the turn-off time of the first high-side (i.e. Q1) switch of the buck-boost converter (i.e. 200) based on a comparison (i.e. by 227) between a third signal (i.e. signal to – terminal of 227) and a fourth signal (i.e. signal to + terminal of 227), the third signal (i.e. signal to – terminal of 227) being proportional to a difference (i.e. by window voltage 222, see Col. 2, lines 7-10 and claim 20) between the input voltage (i.e. Vin) and the output voltage (i.e. Vout) of the buck-boost converter (i.e. 200), and the fourth signal (i.e. signal to + terminal of 227) being generated based on a signal (i.e. from 215) proportional to the input voltage (i.e. VPH at node 202 provided to 215 that switch between Vin and ground, based on Q1 and Q2) of the buck-boost converter (i.e. 200).
 	Regarding claim 3: (i.e. figure 3) wherein the first timer comprises a first comparator (i.e. 227) comprising: an inverting input configured to receive the third signal; and a non-inverting input configured to receive the fourth signal.
 	Regarding claim 7: (i.e. figure 2) wherein the second timer comprises a second comparator (i.e. 235) comprising: an inverting input configured to receive the first signal; and a non-inverting input configured to receive the second signal.
	Regarding claim 11: (i.e. figure 2: Q1-Q4) wherein the buck-boost converter comprises: the first high-side switch and a first low-side switch connected in series between two input terminals of the buck-boost converter; a second high-side switch and the second low-side switch connected in series between two output terminals of the buck-boost converter; and an inductor (i.e. L1) connected between a common node of the first high-side switch and the first low-side switch, and a common node of the second high-side switch and the second low-side switch.
 	Regarding claim 12: Petricck discloses (i.e. figure 2) an apparatus comprising: 
 	a first timer (i.e. timer circuit provides PWMBUCK signal) configured to determine a turn-off time of a first high-side switch (i.e. Q1) of a buck- boost converter (i.e. 200); 
 	a second timer (i.e. timer circuit provides PWMBOOST signal) configured to determine a turn-off time of a second low-side switch (i.e. Q3) of the buck-boost converter (i.e. 200); and 
 	an operation mode control unit (i.e. controller of 200) comprising a first comparator (i.e. 227) and a second comparator (i.e. 235), wherein: 
 	an output of the first comparator (i.e. 227) configures the buck-boost converter to operate in a buck mode (i.e. mode of PWMBUCK signal); 
 	an output of the second comparator (i.e. 235) configures the buck-boost converter to operate in a boost mode (i.e. mode of PWMBOOST signal); and 
 	a combination of the output of the first comparator (i.e. 227) and the output of the second comparator (i.e. 235) configures the buck-boost converter to operate in a buck-boost mode (i.e. mode operation of converter 200).
 	Regarding claim 13: wherein: the first timer (i.e. timer circuit provides PWMBUCK signal) is configured to determine the turn-off time of the first high-side switch (i.e. Q1) of the buck-boost converter based on a comparison between a first signal and a second signal (i.e. signals to -/+ terminals of 227), the first signal being proportional to a difference between (i.e. by window voltage 222, see Col. 2, lines 7-10 and claim 20) an input voltage (i.e. Vin) and an output voltage (i.e. Vout) of the buck-boost converter, and the second signal being generated based on a signal proportional to the input voltage (i.e. VPH at node 202 provided to 215 that switch between Vin and ground, based on Q1 and Q2) of the buck-boost converter; and 
 	the second timer (i.e. timer circuit provides PWMBOOST signal) configured to determine the turn-off time of the second low-side switch (i.e. Q3) of the buck-boost converter based on a comparison between a third signal and a fourth signal (i.e. signals to -/+ terminals of 235), the third signal being proportional to the input voltage (i.e. Vin) of the buck-boost converter, and the fourth signal being generated based on a signal (i.e. signal from 213) proportional to the output voltage (i.e. Vout to 209, 213) of the buck-boost converter.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	6.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petricck (US 8018212) in view of Peker et al. (US 20140217966).
 	Regarding claim 14: Petricck disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first comparator has a non-inverting input configured to receive a sum of the output voltage of the buck-boost converter and a first offset voltage, and an inverting input configured to receive the input voltage of the buck-boost converter; and the second comparator has a non-inverting input configured to receive the input voltage of the buck-boost converter, and an inverting input configured to receive a difference between the output voltage of the buck-boost converter and a second offset voltage.
 	Peker et al. disclose a voltage converter comprising (i.e. figure 2B) the first comparator (i.e. 90) has a non-inverting input configured to receive a sum of the output voltage of the buck-boost converter and a first offset voltage, and an inverting input configured to receive the input voltage of the buck-boost converter; and the second comparator (i.e. 110) has a non-inverting input configured to receive the input voltage of the buck-boost converter, and an inverting input configured to receive a difference between the output voltage of the buck-boost converter and a second offset voltage.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Petricck’s invention with *** as disclose by Peker et al., because there a need for a hysteretic current mode control converter which provides for an inductor current with a reduced discontinuation when the converter switches between modes.
 	
	7.	Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petricck (US 8018212) in view of Chen et al. (US 20120105030).
 	Regarding claim 17: Petricck discloses (i.e. figure 2) a method comprising: determining a turn-off time of a first high-side switch (i.e. Q1) of a buck-boost converter (i.e. 200) based on a comparison (i.e. by 227) between a first ramp (i.e. buckripple signal) and a first threshold voltage (i.e. from 225), wherein the first ramp (i.e. buckripple signal) is generated based on a first current source (i.e. from transconductance 215 that charge Cbuckripple) having a current level proportional to an input voltage (i.e. VPH at node 202 provided to 215 that switch between Vin and ground, based on Q1 and Q2) of the buck-boost converter (i.e. 200), and the first threshold voltage (i.e. from 225) is proportional to a difference between (i.e. by window voltage 222, see Col. 2, lines 7-10 and claim 20) the input voltage (i.e. Vin) and an output voltage (i.e. Vout) of the buck-boost converter; and wherein the turn-off time and a turn-on time of the first high-side switch form a switching cycle (i.e. turn off/n time of switch Q1 is from by the gate driver base on the switching cycle of the PWMBUCK or BWMBOOST signal) of the buck- boost converter (i.e. Col. 3, lines 50 through Col. 5);
 	determining a turn-off time of a second low-side switch (i.e. Q3) of the buck-boost converter based on a comparison (i.e. 235) between a second ramp (i.e. Boostripple signal) and a second threshold voltage (i.e. from 233), wherein the second ramp (i.e. Boostripple signal) is generated based on a second current source (i.e. from transconductance that charge Cboostripple) having a current level, and the second threshold voltage (i.e. from 233) is proportional to the input voltage (i.e. Vin from 223) of the buck-boost converter (i.e. 200),
 	but does not specifically disclose the second ramp is generated based on a second current source having a current level proportional to the output voltage of the buck-boost converter
 	Chen et al. disclose a voltage converter (i.e. figure 4) comprising the second ramp (i.e. Vramp) is generated based on a second current source (i.e. 42) having a current level proportional to the output voltage (i.e. Vo) of the buck-boost converter
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Petricck’s invention with the converter as disclose by Chen et al., because different conditions of the input voltage and the output voltage, the current mode controlled power converter can generate stable output voltages with an invariant inductor and an invariant compensation circuit, without sub-harmonic which otherwise may happen.
 	Regarding claim 18: (i.e. figure 2) wherein the buck-boost converter comprises: the first high-side switch and a first low-side switch connected in series between two input terminals of the buck-boost converter; a second high-side switch and the second low-side switch connected in series between two output terminals of the buck-boost converter; and an inductor (i.e. l1) connected between a common node of the first high-side switch and the first low-side switch, and a common node of the second high-side switch and the second low-side switch.

 	8.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petricck (US 8018212) in view of Chen et al. (US 20120105030) and further in view of Singnurkar (US 20090251122).
	Regarding claim 19: Petricck disclose the limitation of the claim(s) as discussed above, but does not specifically disclose comparing a detected output voltage of the buck-boost converter with a predetermined reference using an error voltage amplifier; generating a current sense signal proportional to a current flowing through the inductor of the buck-boost converter; comparing the current sense signal with an output voltage of the error voltage amplifier; and determining an on-time of a first high-side switch and an on-time of a second low-side switch of the buck-boost converter based upon comparing the current sense signal and the output voltage of the error amplifier.
 	Singnurkar discloses a voltage converter comprising (i.e. figure 5) comparing a detected output voltage of the buck-boost converter with a predetermined reference using an error voltage amplifier (i.e. 80); generating a current sense signal (i.e. SIL) proportional to a current flowing through the inductor of the buck-boost converter; comparing (i.e. by 92) the current sense signal with an output voltage of the error voltage amplifier; and determining an on-time (i.e. from sp1 or sp2) of a first high-side switch and an on-time of a second low-side switch of the buck-boost converter based upon comparing the current sense signal and the output voltage of the error amplifier.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Petricck’s invention with the converter as disclose by Petricck to provide high efficiency of energy consumption is achieved.

9.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petricck (US 8018212) in view of Chen et al. (US 20120105030) and further in view of Peker et al. (US 20140217966).
Regarding claim 20: Petricck disclose the limitation of the claim(s) as discussed above, but does not specifically disclose generating a boost enable signal based on a comparison between the input voltage of the buck-boost converter with a sum of the output voltage of the buck-boost converter and a first predetermined offset; and generating a buck enable signal based on a comparison between the input voltage of the buck-boost converter with a difference between the output voltage of the buck-boost converter and a second predetermined offset.
 	Peker et al. disclose a voltage converter comprising (i.e. figure 2B, see inputs of comparator 90 and 110) generating a boost enable signal based on a comparison between the input voltage of the buck-boost converter with a sum of the output voltage of the buck-boost converter and a first predetermined offset; and generating a buck enable signal based on a comparison between the input voltage of the buck-boost converter with a difference between the output voltage of the buck-boost converter and a second predetermined offset.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Petricck’s invention with *** as disclose by Peker et al., because there a need for a hysteretic current mode control converter which provides for an inductor current with a reduced discontinuation when the converter switches between modes.

Allowable Subject Matter
10.	Claims 4-6, 8-10, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
11.	Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. 
Claim 1, Applicant argues that “As shown in Figure 3, the BOOSTRIPPLE signal (dashed line) is an ac signal. In contrast, VIN is a constant dc voltage prior to 524 uS and is a ramp after 524 uS. A person skilled in the art would understand the BOOSTRIPPLE signal is not proportional to VIN. As such, Petricek fails to disclose the recited feature of "the first signal being proportional to an input voltage of the buck-boost converter.”

The Examiner disagrees, because the term “proportional” recited in the claim is interpreted as “corresponding”. Accordingly, Petricek’s figure 2 shows an amplifier outputs a boostripple signal corresponding to voltage VIN provided to the non-inverted terminal of the amplifier 219. In addition, Petricek’s Col. 6, lines 44-47 stated that “When PWMBOOST is asserted high, switch SW1 is closed grounding node 218 so that the transconductance amplifier 219 outputs a current proportional to VIN to charge the capacitor CBOOSTRIPPLE. The BOOSTRIPPLE voltage ramps up and when it increases to the sum of the voltages BOOSTWIN and ERR, then the comparator 235 asserts its output to reset the boost PWM logic 239, which pulls PWMBOOST back low in response.” This means, the “boostripple” signal is generated corresponding to the output of the amplifier 219, which is proportional to the voltage VIN. Therefore, Petricek disclsoes the first signal (i.e. signal to + terminal of 235 is the boostripple signal based on the output of the amplifier 219 corresponding to the voltage VIN) being proportional to an input voltage of the buck-boost converter”.
Claim 12, Applicant argues that Petricek fails to disclose the recited feature of “an output of the first comparator configures the buck-boost converter to operate in a buck mode; an output of the second comparator configures the buck-boost converter to operate in a boost mode.”

The Examiner disagrees, because Petricek’s figure 2 shows a first comparator 227 output a signal to the buck PWM logic 231 to provide a PWMBUCK signal to drive the buck-boost converter 200. This operate in buck mode, because the buck-boost converter is control by the PWMBUCK signal based on the comparator 227. A second comparator 235 output a signal to the boost PWM logic 239 to provide a PWMBOOST signal to drive the buck-boost converter 200. This operate in boost mode, because the buck-boost converter is control by the PWMBOOST signal based on the comparator 227 (also see Col. 4, line 52 through Col. 5, lines 13). 
Claim 17, Applicant argues that “Applicant respectfully submits that Petricek and Chen, taken either individually or in combination, fail to teach or suggest the newly amended features of claim 17.” 

 	The Examiner disagrees, because Petricek’s discloses (i.e. figure 2, equivalent shows in parentheses) wherein the turn-off time and a turn-on time of the first high-side switch form a switching cycle (i.e. turn off/n time of switch Q1 is from by the gate driver base on the switching cycle of the PWMBUCK or BWMBOOST signal) of the buck- boost converter (i.e. Col. 3, lines 50 through Col. 5).

Conclusion
12. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838